DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, filed 11/30/2021, with respect to claims 1, 3, 4, 5, 7, 8, 9, 10, 12, 14 and 16 have been fully considered and are persuasive.  The rejection under35 U.S.C. section 103 as being unpatentable over Tsuda (US-20160345134-A1) in view of Asano US-20180024985-A1 of claims 1, 3, 4, 5, 7, 8, 9, 10, 12, 14 and 16 has been withdrawn. 
Applicant’s arguments, see page 12, filed 11/30/2021, with respect to claim 2 have been fully considered and are persuasive.  The rejection under35 U.S.C. section 103 as being unpatentable over Tsuda (US-20160345134-A1) in view of Asano US-20180024985-A1 and Tanaka JP-2014174485-A of claim 2 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 9, and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “...calculate an action cost, which is a moving distance of the user or a moving time of the user when the user moves, necessary for the action of moving; determine the action of moving, based on the current communication quality, the communication quality expected when and where the user takes the action of moving, and the action cost; display predetermined information about a .
Claims 3-8, 11-18 are allowed as they depend from an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO Form PTO-892: KR20060023822A discloses distance and velocity cost calculations; US 20120042726 A1 discloses the calculation of distance (P.49) and exercise time (P.48); US20140161011-A1 to Hara et al, discloses stopping application on server to continue operation; JP-2013070353-A to Matsubara discloses calculation method of points of interest in time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476